Title: To George Washington from Philip Schuyler, 29 April 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany April 29th 1779.

Your Excellency’s Favor of the 19th I had the Honor to receive on the 27th Inst., a few Hours after the Express with mine of that Date was dispatched.
The Arguments adduced in Favor of employing General Clinton’s Brigade from the Mohawk River against the left Flank of the Enemy, cogent as they are, appear to me to be more than ballanced by those urged for a Junction with the main Body at Owege or Tioga—perhaps an Observation or two which I shall make will so much support the latter as to remove some Doubts on the Subject.
If 3000 Men are to penetrate the Indian Country by the Susquehannah, and if the Enemy’s Force should not exceed my Estimate of it conveyed in a former Letter which I believe it will not do unaugmented by Troops from Canada, I should not hesitate to advise against a Junction of the Troops for the Reasons assigned in your Excellency’s, altho’ I cannot think it would be necessary in order to deter the Enemy from attacking the Western Frontiers as I have not the least Apprehension that they would Risk a Manœuvre when a respectable Body of Troops is in their Country which would expose them to be intercepted in their Retreat; but if Reinforcements are to be sent from Canada, as I apprehend there will be, from the Information which I had the Honor to transmit you by Dr Cochran, and because Brandt and Butler are gone to Canada for the express purpose of solliciting Assistance, and that we may reasonably suppose the British will not abandon Allies who give us so much Trouble, then I concieve any Operations from Fort Schuyler would be rendered nugatory, as the Troops employed from thence would not be in sufficient Force to act effeciently against the Enemy by penetrating to Cayuga or to any other distant point in the Indian Country, or to prevent or retard the Junction of any Troops from Canada with the Savages, tho’ of an Inferior Force, for whatever Aid is sent will either leave Ontario at Oswego or Iarondequat—If they land at the latter every Hope of preventing their Junction by Troops to be sent from Fort Schuyler is destroyed not only from the Distance but from the certain Destruction they would experience by being put between the Fire of the Savages and the Reinforcement—If the Troops coming from Canada should ascend the Onondaga River, altho’ the Distance to the point where Opposition ought to be made to prevent their Junction with the Savages Vizt at the three Rivers is but small, yet the Cayugas who are now probably joined by the remaining Onondagas would move to the Support of their Friends and enable them to secure their passage—If then the prospect of preventing a Junction of the Enemy in that Quarter is small and if General Clinton is not in Force to penetrate into the Country it will not only be extremely hazardous for him to march from Fort Schuyler across the Country to join the main Body; but perhaps for Want the Means of Conveying the necessary Stores impracticable, and hence, as your Excellency justly observes the main Body would be exposed to the Danger of Defeat from the collective Force of the Enemy: I am therefore clearly of Opinion that it would be most advisable to form the Junction at Owege or Tioga by Otsego unless the most undoubted Intelligence could be obtained that no Troops or Savages are coming from Canada or at least if any are intended from thence that they will not arrive in Time to co-operate with the Indians—As the place of Rendezvous for the Corps in this Quarter, which your Excellency has marked in your Orders to General Clinton will as you mention, point both Ways, perhaps it may be well not to order a Movement from thence until the main Body is so far advanced up the Susquehanna as that those may only arrive in Time to cause no Delay to the whole, because if such Intelligence should be obtained and the Troops from Susquehanna in such Force as I have mentioned a penetration from Fort Schuyler would certainly expedite the Business and perhaps, if other Circumstances will permit, enable your Excellency to direct an Attempt against Deer Island.
We shall probably receive such Information from Canada in a little Time as will clear all Doubts on the Subject, either from the party sent to counteract the Intentions of Butler & Brandt with Respect to the Canada Indians or from the Oneidas, who, accompanied with some Officers of Van Schaick’s are gone to Oswegatchie or from a Friend in Canada—I shall besides advise General Clinton to order small parties to be continually kept in the Vicinity of Oswego to discover if any Troops pass by that place, which all must do, who go to the Westward.
I have already given General Clinton my Advice on the Measures to be prosecuted in the Execution of your Excellency’s Orders to him and have pointed out to Colonel Lewis such a Line of Conduct that I trust the Troops in this Quarter will be in Condition to move with great Celerity by whatever Rout they may be directed.

Yesterday I received an Act of Congress of which the inclosed is a Copy—I want Words, my dear Sir, to convey the lively Sense with which I feel myself impressed by your Friendship and Attention and permit me to assure you that, prompted by the most ingenuous & disinterested Motives, I shall always esteem myself imminently happy if I can any how promote your’s and I hope no Entreaties are necessary to induce you to lay your Commands on me without the least Hesitation on any Occasion wherein I can either render you or my Country a Service. I have the Honor to be Dear Sir, with the truest Affection and Esteem Your Excellency’s most obedient humble Servant
Ph: Schuyler
P.S. A Guard of Van Schaick’s Regiment has hitherto remained at Saratoga—Exposed as I am to Insults from the numerous disaffected and to small parties from Canada, I wish, if it can be consistently granted, that it should remain there.